Citation Nr: 1426800	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and hypertension.  In May 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2008, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2010, the Board remanded the claims on appeal to the RO for further action.  After accomplishing further action to the extent possible, the RO returned these matters to the Board.  Notably, the right ear hearing loss issue was originally included in the issue of entitlement to service connection for bilateral hearing loss.  However, in a January 2011 rating decision, the RO granted service connection for left ear hearing loss.  As such, only the right ear hearing loss issue remained before the Board.  

In February 2013, the Board, again, remanded the hypertension and right ear hearing loss claims on appeal to the RO, via the AMC, for additional development.  After accomplishing further action to the extent possible (as explained in more detail below), the RO continued to deny  service connection for right ear hearing loss and hypertension (as reflected in a May 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In January 2014, the Board, denied service connection for hypertension and, again, remanded the right ear hearing loss claim on appeal to the RO, via the AMC, for additional development.  After accomplishing further action to the extent possible (as explained in more detail below), the RO continued to deny  service connection for right ear hearing loss (as reflected in an April 2014 SSOC), and returned this matter to the Board for further appellate consideration.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  The Veteran's assertion of in-service noise exposure associated with working around aircraft and munitions appears to be consistent with the circumstances of his service.

3.  The weight of the audiometric testing results indicates that the Veteran does not have right ear hearing loss to an extent recognized as a disability for VA purposes.

4.  The competent, probative  medical opinion evidence weighs against a finding that any current right ear hearing loss had its origins in service or is otherwise medically related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2005 letter. 

Post rating, a June 2010 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates  (in the event service connection is granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the June 2010 letter, and opportunity for the Veteran to respond, the April 2014 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of September 2005 and September 2010 VA examinations and May 2013 and April 2014 VA addendum opinions.  Also of record and considered in connection with this claim is the transcript of the Veteran's March 2010 Board hearing, along  various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As for the Veteran's Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned identified the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding onset of the Veteran's claimed right ear hearing loss and current evidence of hearing loss, as well as the necessity of a causal connection between his right ear hearing loss and service.  See T. at pgs. 3-10.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as noted, what was needed to support the claim was discussed, and, after the hearing, the claim was remanded for further development, to include obtaining outstanding medical records and arranging for the Veteran to undergo examination . Under these circumstances, the Veteran As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

The Board also finds that the VA examinations and medical opinions obtained in connection with this  claim are adequate for and pertinent to its determinations. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In particular, the April 2014 addendum opinion was based upon physical examination of the Veteran and complete review of the claims file, and was supported by fully explained medical and factual bases.  Under these circumstances, the Board finds that no additional examination or opinion is needed to decide this claim.

As noted above, the claim was previously remanded by the Board in February 2013 and January 2014.  Significantly, in January 2014, the Board noted that a May 2013 medical opinion regarding the nature and etiology of the Veteran's claimed right ear hearing loss was needed as previous opinions were based on inaccurate premises.  As such, such an opinion was obtained in April 2014.  And, following the Board's January 2014 remand, recent VA treatment records were obtained and associated with the claims file.  
	
Moreover,  neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection in lieu of a medical nexus opinion is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for right ear hearing loss is not warranted.
	
The Veteran's service treatment records reflect that his hearing was normal throughout service.  Significantly, audiometric testing performed upon enlistment examination in November 1970 revealed the following  pure tone thresholds, in decibels:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
5

5
Left Ear
10
5
5

10

The report of an August 1977 audiology evaluation notes that the Veteran had noise exposure from working around aircrafts.  A July 1981 audiology evaluation also notes that the Veteran had noise exposure from working around munitions.  A March 1985 note reflects that the Veteran's right ear was exposed to a loud noise and that he had neurosensory trauma resulting in high-pitched tinnitus.  Audiometric testing performed during the Veteran's March 1993 retirement examination revealed the following  pure tone thresholds, in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
10
0
5
10
Left Ear
15
15
5
15
25

On an April 1993 Report of Medical History, the Veteran checked "yes" to hearing loss and it was noted that the Veteran had high frequency hearing loss on an occupational examination. 

The Veteran submitted an initial claim for service connection for bilateral hearing loss in June 1993.  In connection with this claim, he was afforded a VA audiology examination in July 1993.  Significantly, audiometric testing performed at that time revealed the following pure tone thresholds, in decibels:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
10
0
10
10
Left Ear
15
10
0
15
25

By rating decision dated in April 1994 the RO denied service connection for bilateral hearing loss on the basis that there was no medical evidence of current bilateral hearing loss.  

The Veteran submitted the current claim for service connection for bilateral hearing loss in August 2005.  In connection with this claim he was afforded a VA audiology examination in September 2005.  Significantly, audiometric testing conducted at that time revealed the following  pure tone thresholds, in decibels:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
15
15
25
40
Left Ear
25
15
25
25
40

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
24
Left Ear
21

Speech Recognition
Right Ear
96%
Left Ear
100%

By rating decision in April 2006, the RO denied service connection for bilateral hearing loss, finding that the Veteran had failed to submit "new and material evidence" to reopen his previously denied claim for service connection for bilateral hearing loss pursuant to 38 C.F.R. §  3.156.  

The Veteran perfected an appeal of the April 2006 decision and, in June 2010, the Board reopened the claim for service connection for bilateral hearing loss and remanded this issue for a VA medical opinion, noting that the Veteran's service treatment records show that he was exposed to noise and had neurosensory trauma to the right ear during service.  The Board also noted that the September 2005 VA examination showed that the Veteran had bilateral hearing disability as described above. 

The Veteran was afforded a new VA examination in September 2010.  Audiometric testing performed at that time revealed the following pure tone thresholds, in decibels:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
5
10
20
Left Ear
20
15
10
25
35

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
11.25
Left Ear
21.25

Speech Recognition
Right Ear
96%
Left Ear
90%

The examiner diagnosed "essentially normal hearing acuity bilaterally" and provided the following opinion:  The military file documented that the Veteran served in line delivery with a history of noise exposure from jet engines.  The Veteran also sought emergency care and treatment in March 1985 for exposure to loud noises.  An enlistment examination dated in November 1970 revealed normal hearing acuity bilaterally with hearing thresholds of no greater than 10dB for the rating frequencies.  A March 1993 retirement examination also revealed normal hearing bilaterally with a permanent threshold shift exhibited at 4000 Hz in the left ear.  The examiner opined that, given the permanent threshold shift exhibited at 4000 Hz in the left ear at discharge, it was at least as likely as not that the claimed hearing impairment was the result of military noise exposure.  

After receiving the  September 2010 audiology examination report, the RO granted service connection for left ear hearing loss but denied service connection for right ear hearing loss, finding that according to the results of the September 2010 VA examination, the Veteran did not currently have right ear hearing loss pursuant to 38 C.F.R. § 3.385.  

The Board was troubled by the wide degree of variance when comparing the audiometric findings in the September 2005 VA examination report to the audiometric findings in the September 2010 VA examination report.  Thus, on remand in February 2013, the Board requested that the September 2010 VA audiologist explain the discrepancy between the audiometric findings in September 2005 and September 2010 and opine whether the Veteran currently has right ear hearing loss for the purposes of 38 C.F.R. § 3.385 or had right ear hearing loss for the purposes of 38 C.F.R. § 3.385 at any time during the course of this appeal pursuant to McClain v. Nicholson, 21 Vet. App. 319 (2007).  The September 2010 VA audiologist was also asked to comment on whether his opinion that the Veteran's hearing loss is related to military service only pertains to the left ear or whether it pertains to the right ear as well, and specifically note review of the service treatment records showing a diagnosis of neurosensory trauma to the right ear in March 1985 as well as the slight shift exhibited at 500, 1000, and 4000 Hz in the right ear when comparing the November 1970 enlistment examination audiometric results to the March 1993 separation examination audiometric results.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr, 21 Vet. App. at 303.  

Pursuant to the February 2013 Board remand, an addendum opinion was obtained in May 2013.  In this opinion it was noted that the examiner was unable to locate the report of VA examination dated in September 2005 for purposes of comparison.  The May 2013 opinion noted that the November 1970 enlistment examination revealed normal hearing acuity in the right ear.  Likewise, a retirement examination dated in March 1993 also revealed normal hearing acuity in the right ear.  Although an examination dated in April 1984 revealed a mild loss at 6khz, the retirement examination dated in March 1993 documented normal hearing acuity at 6khz which suggested that the Veteran may have experienced a temporary threshold shift in the April 1984 examination.  The  examiner noted that the Veteran's hearing acuity in the right ear also remained essentially unchanged upon comparison to the pure-tone thresholds for 500hz, 1khz, and 4khz upon further study of the enlistment and retirement examinations.  The comparison of the enlistment and retirement examinations confirmed that the Veteran's hearing acuity in the right ear remained essentially unchanged and without the presence of a standard threshold shift at discharge.  As a result, the examiner opinion that it was less likely as not that the claim of hearing loss in the right ear is related to military service.  The examiner also noted that there was a significant threshold shift of the left ear when comparing the November 1970 enlistment examination to the March 1993, and thus, opined that the Veteran's left ear hearing loss was related to his military service.  

The Board remanded the claim again in January 2014, finding that the May 2013 VA addendum opinion did not address the questions posed by the Board in the February 2013 remand.  Specifically, the May 2013 VA addendum opinion did not explain the discrepancy between the audiometric testing results in September 2005 and September 2010.  As above, the May 2013 VA examiner wrote that he was unable to locate any VA examination report dated in September 2005 for purposes of comparison.  Furthermore, the May 2013 VA examiner did not specifically note review of the service treatment records showing a diagnosis of neurosensory trauma to the right ear in March 1985.

Pursuant to the January 2014 Board remand, the case was returned to the September 2010 audiologist who previously evaluated the Veteran for an addendum opinion.  In an April 2014 addendum opinion, the September 2010 audiologist reviewed the Veteran's claims file and noted that the September 2005 VA examination revealed normal hearing acuity from 500 Hz to 3000 Hz with a mild loss exhibited at 4000 Hz in the right ear.  The September 2010 VA examination revealed normal hearing acuity from 500 Hz to 4000 Hz in the right ear which, according to the examiner, was consistent with the Veteran's retirement examination from 1993.  Furthermore, a review of multiple audiograms throughout the Veteran's military service document normal hearing acuity at 4000 Hz in the right ear.  A mild hearing loss was exhibited at 4000 Hz in the left ear during the September 2010 VA examination The Veteran exhibited normal hearing acuity in the right ear on during the September 2010 VA examination and the March 1993 retirement examination.  As such, the examiner found that there was no evidence of a hearing impairment in the right ear for disability purposes.  The examiner wrote that the previously submitted opinion that the current high-frequency hearing loss was military related pertained to the left ear exclusively.  Again, the examiner noted that the November 1970 entrance examination and the March 1993 retirement examination both revealed normal hearing acuity for the right ear without the presence of a standard threshold shift at discharge.  In addition, a comparison of the 1970 and 1993 examinations revealed that the thresholds 500 Hz, 1000 Hz, and 4000 Hz remained essentially unchanged in the right ear for the duration of his military service.

Significantly, a review of the claims file shows additional VA audiometric testing results dated in April 2012.  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
20
20
20
30
Left Ear
25
25
30
25
35

Notably, these findings also confirm that the Veteran does not right ear hearing loss pursuant to 38 C.F.R. § 3.385.
	
First addressing the question of current disability, the Board acknowledges that, of the reported testing results noted above, only  the September 2005 examination report documents findings which indicate that the Veteran has hearing loss to an extent recognized as a disability for VA compensation purposes.  However, the Board finds that these audiometric findings are an anomaly, in that they either are not valid, or show only acute and transitory right ear hearing loss.  Aside from the normal in-service audiology examinations regarding the right ear noted above, subsequent audiometric testing in September 2010 and April 2012 yielded findings indicating that the Veteran does not have right ear hearing were both negative for any findings indicative of a right ear hearing loss disability for VA compensation purposes..  Furthermore, while, in the April 2014 addendum opinion the examiner did  not explicitly address the validity of the September 2005 audiometric findings, the opinion, as a whole, suggests that examiner's conclusion that the Veteran has never had right ear hearing loss to an extent recognized as a disability for VA purposes.  The examiner noted that the Veteran exhibited normal hearing acuity in the right ear during the September 2010 VA examination, the March 1993 retirement examination, and currently.  As such, the examiner found that there was no evidence of a hearing impairment in the right ear for disability purposes.  

According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007) there are various types of hearing loss.  Conductive hearing loss is defined as hearing loss due to a defect of the sound conducting apparatus, i.e., of the external auditory canal or middle ear.  Mixed hearing loss is hearing loss that is both conductive and sensorineural in nature.  Sensorineural hearing loss is hearing loss due to a lesion in the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  High frequency hearing loss is defined as sensorineural hearing loss of tones at high frequencies, most commonly seen with noise-induced hearing loss.  Noise-induced hearing loss is sensorineural hearing loss caused either by a single very loud noise (acoustic trauma hearing loss) or by prolonged exposure to very high levels of noise (socioacusis). Id.  at 836.  

Thus,  while the September 2005 audiometric findings indicate  right ear hearing loss to an extent recognized as a disability for VA purposes, comparing these findings with the results of testing conducted in  September 2010 and April 2012 indicates that the September 2005 findings were either an anomaly (and, hence, invalid) or showed only acute and transitory right ear hearing loss.  An "acute" disorder is one having a short and relatively severe course, and a "chronic" disorder is one persisting over a long period of time.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 25 and 365 (31st ed. 2007).  As noted above, only  "chronic" disability is subject to service connection.  

The Board is cognizant that, pursuant to McClain, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain, 21 Vet. App. at 321.  In McClain, the Court found that the Board erred when denying service connection for major depression on the basis that, although the veteran in that case had previously been found to have major depression attributed at least in part to his military service, the major depression had since resolved. McClain, 21 Vet. App. at 322.  Here, however, this case is distinguishable from McClain because, in this case, the Board has found that the September 2005 audiometric findings pertaining to the right ear were either invalid or  showed only acute and transitory right ear hearing loss-not a disability.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a current diagnosis).  In McClain, there was no disagreement over whether the Veteran had a specific mental disorder, but, rather, whether the Veteran's mental disorder had resolved during the appeal period.

As such, the weight of the audiometric testing results indicates that the Veteran does not have right ear hearing loss to an extent recognized as a disability for VA purposes as defined by 38 C.F.R. § 3.385, as both the September 2010 and April 2012 audiometric findings show the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent. Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation other than the September 2005 VA examination report which has been found to reflect either invalid testing results or  only acute and transitory right ear hearing loss.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.  Thus, where, as here, the weight of the competent, probative evidence indicates that the Veteran does not have the competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

The Board further notes that  while the Veteran is shown to have does have some right ear hearing loss (as defined in Hensley) in that both the September 2010 and April 2012 audiometric findings show decibel losses greater than 20,competent, probative  opinion evidence weighs against a finding that any current right ear hearing loss had its origins in service or is otherwise medically related to service.  The Board is cognizant that the Veteran is service-connected for left ear hearing loss.  However, in the April 2014 addendum opinion, the examiner  noted the prior,  September 2010 conclusion that the current high-frequency hearing loss was military related pertained to the left ear exclusively. Also in the addendum opinion, the audiologist noted that a comparison of the Veteran's November 1970 enlistment and March 1993 separation examinations revealed that the thresholds 500 Hz, 1000 Hz, and 4000 Hz remained essentially unchanged in the right ear for the duration of his military service.  This opinion evidence, clearly based on evaluation of the Veteran, and consideration of the his documented history, constitutes the only competent, probative opinion on the question of medical etiology of any current right ear hearing loss.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); .Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Finally, as for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of medical diagnosis for disability are not capable of lay observation (and, if competently shown, the matter of whether there exists a medical relationship between such disability and service)-such as the ones here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to provide the testing results needed to establish right competently self-diagnose a right hearing loss disability or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the Veteran can neither support his claim, nor controvert the weight of the objective testing results and probative opinion evidence, on the basis of his own lay assertions.

For all the foregoing reasons, the Board finds that service connection for a right ear hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


